COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     COMMERCE GARDENS, L.L.C.,                              §
     Appellant,                                             §                 No. 08-21-00084-CV
     v.                                                     §                    Appeal from the
     DAMON L. THOMPSON,                                     §             County Court at Law No. 3
     Appellee.                                              §               of Bexar County, Texas 1

                                                            §                 (TC# 2020CV04661)

                                                            §

                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the Appellant has not paid the $205 filing fee or

shown Appellant is excused from paying the filing fee, we dismiss the appeal for want of

prosecution.

           On May 3, 2021, the Clerk of the Court sent a second request for payment of the $205 case

filing fee. The letter notified Appellant that failure to pay the case filing fee within 20 days could

result in dismissal of the appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c).

As of this date, Appellant has not paid the filing fee or otherwise shown it is excused from paying


1
    We hear this case on transfer from Fourth Court of Appeals in San Antonio. See TEX.R.APP.P. 41.3.
the fee. 2

         Pursuant to Rule 42.3(b) and (c), we dismiss this appeal for want of prosecution. See

TEX.R.APP.P. 42.3(b), (c).



June 28, 2021
                                                      YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




2
 We also note that Appellant has failed to make arrangements to pay for the clerk’s record in this appeal. Failure to
make arrangements to pay for the clerk’s record may also result in dismissal.

                                                          2